Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  November 13, 2015                                                                     Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  151800(32)                                                                                  Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  CLAM LAKE TOWNSHIP and HARING                                                               Joan L. Larsen,
                                                                                                        Justices
  CHARTER TOWNSHIP,
           Plaintiffs-Appellants,
                                                             SC: 151800
  v                                                          COA: 325350
                                                             Wexford CC: 2014-025391-AA
  DEPARMENT OF LICENSING AND
  REGULATORY AFFAIRS / STATE BOUNDARY
  COMMISSION, TERIDEE, LLC, and CITY OF
  CADILLAC,
             Defendants-Appellees.
  ________________________________________/

         On order of the Chief Justice, the motion of the Michigan Municipal League for
  leave to participate as amicus curiae and file an amicus brief is GRANTED. The amicus
  brief submitted on November 6, 2015, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 13, 2015